Citation Nr: 1224667	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the lumbar spine, bilateral lumbar radiculopathy secondary to service-connected bilateral patellofemoral pain syndrome of the knees (lumbar spine disability).

2. Entitlement to service connection for a for cervical muscle spasm with degenerative disc disease and cervical radiculopathy claimed as cervical spine disability to include bilateral upper extremities radiculopathy with degeneration and muscle spasm secondary to the service-connected bilateral patellofemoral pain syndrome of the knees (cervical spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1. An October 2004 rating decision denied service connection for a lumbar spine disability; the Veteran did not appeal.

2. Evidence received since the October 2004 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate a claim for service connection for a lumbar spine disability.

3. The Veteran's cervical spine disability is not etiologically related to service or to a service-connected disability, and he did not manifest arthritis of the cervical spine until more than one year following his discharge from service.


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2. A cervical spine disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement in Pelegrini applies equally to the initial disability rating and effective date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in February 2008, prior to the August 2008 rating decision on appeal.

The Board notes that after the case was received at the Board, additional evidence was associated with the record along with a signed waiver of RO consideration of the additional evidence.  Thus, all known and available records relevant to the issues here on appeal have been obtained and are associated with the Veteran's claim file.

Additionally, the Board notes that the Veteran has been afforded a VA exam of his cervical spine disability, most recently in March 2008.  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen his earlier claim for a lumbar spine disability, VA is not obligated to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is unaware of any such outstanding evidence, to include medical records.

Accordingly, the Board will address the merits of the claims.

Legal Principles

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156 as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If, however, the prior final denial and the currently claimed disability involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Savage v. Gober, 10 Vet. App. 488, 495-97. (1997).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. At 495-96.  See Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. §1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. 2009).
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. At 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing competency as "a legal concept determining whether testimony may be heard and considered" and credibility as "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Analysis

New and Material Evidence

The RO originally denied service connection for a lumbar spine disability in an October 2004 rating decision.  The Veteran was notified of the denial by a letter dated the same month.  The Veteran did not appeal this denial, and thus, the rating decision is final.  The RO declined to reopen the Veteran's previously denied claim of service connection for a lumbar spine disability in an August 2008 rating decision.

The basis for the October 2004 denial of service connection for a lumbar spine disability was that there was no record of treatment or complaints related to any spine disability during active military service, nor was there any evidence linking the Veteran's current lumbar spine disability to his service-connected knee disability.

Evidence of record at the time of the October 2004 rating decision included VA treatment records, service treatment records (STRs), statements from the Veteran, and a VA spine examination from October 2004.  The evidence of record did not include any clinical opinions linking any lumbar spine disability to the Veteran's active military service.  The VA examiner specifically gave an opinion as to the relationship between the Veteran's spine disability and his service-connected bilateral knee disability. He found that the spine disability "is not caused by or the result of his service-connected bilateral knee patellofemoral syndrome."

Evidence received since the October 2004 rating decision included VA examinations conducted in March and April 2008 for the Veteran's joints, spine, arteries, and any neurological disorders; VA treatment records from the San Juan VA Medical Center; an electromyography study from January 2007; and a December 2007 private medical report.  

The VA examinations and treatment records revealed no new evidence regarding the Veteran's lumbar spine.  The private medical report echoed the two diagnoses from the Veteran's October 2004 VA exam-namely osteoarthritis of the lumbar spine and radiculopathy-however, this exam also concluded that the Veteran had lumbar dextro scoliosis while earlier exams did not.  The Veteran has not made a claim for service connection for scoliosis and there is no indication that the Veteran's scoliosis is distinct from the low back disability the Veteran has already claimed.  Therefore the principle in Boggs, requiring two separate injuries to be considered independent of each other when claimed separately, does not apply.  See Boggs, 520 F.3d at 1335 (Fed. Cir. 2008).

The Board finds that the evidence received since October is not material to the claims denied at that time.  Nothing in the added record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's current lumbar spine disability is attributable to event, injury, or disease during service, nor does the evidence show that it was caused or aggravated by a service-connected disability.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.  The Board has considered the Veteran's lay statements that his lumbar spine disability is related to his military service, but these statements are merely cumulative of his statement of record at the time of the October 2004 decision.

The Board has also considered the case in light of Shade, 24 Vet. App. 110.  While Shade asserts that a case must be reopened if any previously unproven element of service connection is addressed, in this case evidence received since October 2004 does not pertain to any element of service connection that was previously missing.  Accordingly, Shade does not apply.

For the foregoing reasons, the Board finds that new and material evidence to reopen the claim for service connection for a lumbar spine disability has not been received.

Service Connection for Cervical Spine Disability

The Veteran was first diagnosed with bilateral patellofemoral syndrome of the knees in October 2001 and was first granted service connection for his knee disability in a November 2002 Board decision.  In granting service connection, the Board explained that the root of the disability began during service and was noted on the Veteran's service treatment records.

The Veteran's service treatment records are negative for complaints or treatments related to a cervical spine disability.  The Veteran's first cervical spine disability diagnosis was not until December 2007, when he was diagnosed with chronic radiculopathy related to the C5 and C6 levels.

In February 2008, the Veteran first claimed a cervical spine disability to include radiculopathy of the bilateral upper extremities with degeneration and muscle spasm, as secondary to his bilateral knee disability.  He was afforded a VA medical exam in March 2008.  The examining provider noted that the Veteran said that he had complaints of cervical pain since a "long time ago;" however, the provider also noted that the Veteran's medical record was silent for any complaint of neck pain.  The examining medical provider found that it was less likely than not (i.e., less than a 50-50 probability) that the Veteran's cervical spine disability was caused by or was a result of the Veteran's bilateral knee disability.  The examiner reasoned that cervical spine disabilities are secondary to the aging process and that the knees and cervical spine are two different anatomical parts.  The examiner further explained that there is no evidence in medical literature to suggest that bilateral knee pain will cause cervical degenerative disc disease or cervical radiculopathy.  The examiner also did not find that the Veteran's bilateral knee disability aggravated or chronically worsened the Veteran's cervical spine disability.

Since the August 2008 Rating Decision which denied the Veteran's claim for service connection related to his cervical spine disability, the Veteran has submitted documentation of an M.R.I. reported by a private physician.  The physician reading the M.R.I. reported slightly reversed cervical curvature centered at C5-C6 without compression fracture or listhesis, unremarkable craniocervical junction, no evidence of focal cervical soft disk herniation, small posterior disk bulge indenting the ventral thecal sac at C3-C4, mild degenerative disk disease given disk desiccation and mild anterior disk space narrowing and mild anterior vertebral bodies osteophytosis at C4-C5, and mild to moderate degenerative disk disease given mild diffuse disk space narrowing and anterior vertebral bodies osteophytosis.  No opinion regarding service relation is indicated by the private physician.  The M.R.I. report does not provide any evidence to support the Veteran's claim that his cervical spine disability is secondary to his bilateral knee disability or related to service in any other way.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence and briefs submitted to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Even affording the Veteran's lay evidence full competence and credibility, however, such lay evidence does not support service connection in this case.  Whereas the record includes only complaints of neck pain beginning many years after service, and there is no competent evidence to suggest that the Veteran's cervical spine disability was caused by his service, is secondary to, or was aggravated, or chronically worsened by a service-connected disability, the Veteran's lay evidence is not sufficient to support his claim.

The competent evidence of record, while showing a currently diagnosed chronic cervical spine disability (degenerative disc disease), does not demonstrate that the disability is related to the Veteran's service or is secondary to his bilateral knee disability.  In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  





ORDER

1. As new and material evidence has not been received, reopening of the claim for service connection for a lumbar spine disability is denied.

2. Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


